Citation Nr: 1454848	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection to hole of the left eardrum.

2.  Entitlement to service connection for a skin disability, claimed as jungle rot.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an initial disability rating for service-connected tinnitus, in excess of 10 percent disabling.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, as to the claim of entitlement to a higher initial disability rating for service-connected tinnitus, the January 2012 rating decision granted service connection for tinnitus and assigned a 10 percent disability rating.  The Veteran has since expressed disagreement with the assigned disability rating.  See, e.g., the Veteran's statement dated February 2012.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to a higher initial disability rating for service-connected tinnitus.

Additionally, the Veteran asserts that he suffers from a skin disability and peripheral neuropathy of the bilateral upper and lower extremities as a result of his active service, to include his presumed exposure to Agent Orange in the Republic of Vietnam.  See, e.g., the Veteran's claim dated August 2010.  He also asserts entitlement to service connection for a hole of the left eardrum as a result of his military service.  Id.; see also the Veteran's claim dated June 2010.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  With respect to the claims of entitlement to service connection for peripheral neuropathy, the Veteran has alternately contended that his peripheral neuropathy is secondary to his service-connected intervertebral disc syndrome of the lumbar spine.  See the Veteran's notice of disagreement (NOD) dated March 2012.  Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To this end, the Board notes that the Veteran is service-connected for intervertebral disc syndrome of the lumbar spine.

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

With respect to the claimed skin disability, the Veteran's service treatment records (STRs) show that he sought treatment for acne vulgaris across his chin and anterior chest in May 1968.  He was subsequently treated for swelling of the upper lip and an impetigenous lesion of the face, thought to be secondary to his playing of the trombone.  See the STR dated July 1968.  However, there was no additional documentation of a chronic skin disability.  Post-service treatment records show that the Veteran was treated for Bowenoid papulosis and condyloma growths in February 1994.  Private dermatological treatment records dated in June 2010 document the Veteran's treatment for keratosis seborrhea, actinic keratosis, condyloma acuminate by history, acne rosacea, and herpes simplex.

As to the claimed hole of the left ear drum, the Veteran's STRs are absent any documentation of an eardrum injury.  Notably, however, the Veteran is competent to report that he experienced symptoms such as ear pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Moreover, the Board notes that the Veteran's exposure to acoustic trauma during his service in the Republic of Vietnam has been conceded by the RO.  See the rating decision dated January 2012.  Post-service treatment records document the Veteran's treatment for ear pain in June 2010 and July 2010.  Private treatment records dated in July 2010 confirm a perforated left tympanic membrane.

With respect to the claimed peripheral neuropathy, a diagnosis of mild to moderate peripheral neuropathy of the upper extremities is documented in the record.  See the VA examination report dated February 2012.  As to the lower extremities, the Board notes that there appears to be a question of whether the Veteran suffers from peripheral neuropathy or radiculopathy of the bilateral lower extremities.  To this end, the Board observes that Veteran's symptoms of pain, numbness, and tingling in the lower extremities are documented by VA and private treatment records dated from February 1990.  See, e.g., the letter from Dr. S.L. dated February 1990, the letter from Dr. B.M.P. dated June 1990, the VA examination report dated November 1992, the electromyographical (EMG) report dated February 1993, the private treatment records dated July 1991, January 1993, & February 1993; and the VA treatment records dated in July 2008.  Notably, a diagnosis of lumbar radiculopathy is documented in private treatment records dated February 1993.  EMG testing conducted in February 1993 revealed findings "consistent with a diagnosis of old left L2-L3 radiculopathy or femoral neuropathy.  No evidence of acute pathology was seen..."  EMG testing conducted in August 2010 did not reveal radiculopathy, but instead "reveal[ed] a generalized sensory neuropathy."

The Veteran was afforded a VA examination in August 2010 at which time the examiner diagnosed him with diabetic peripheral sensory polyneuropathy.  Critically, however, the Veteran asserts that he is not diagnosed with diabetes mellitus and the medical evidence of record does not appear to confirm any such diagnosis.  See the Veteran's statement dated January 2011.  Following another VA examination in February 2012, the examiner diagnosed the Veteran with peripheral neuropathy of the upper and lower extremities and noted that "[t]he claimed condition is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  Critically, the examiner provided no clear rationale to support this conclusion.  Rather, the VA examiner simply reiterated the conflicting medical evidence of record, and then stated, "[t]he claimant has a neuropathy, but there is very conflicting data."  Accordingly, the February 2012 VA medical opinion is of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Hogan v. Peake, 544 F.3d 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definite statement as to etiology).

In sum, there remain questions as to current diagnosis and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for appropriate VA medical opinions should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Additionally, review of the record reflects ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
As the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the pending claims on appeal, the Board will defer consideration of the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records since February 2012.  All such available documents should be associated with the claims file.
 
2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hole of the left eardrum.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military left ear symptomatology.

The examiner should either diagnose or rule out a perforated left eardrum.

If the examiner diagnoses a perforated left eardrum, he/she should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the perforated left eardrum was incurred during the Veteran's military service or is otherwise related to his service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed skin disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military dermatological symptomatology.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed skin disability(ies) had its(their) clinical onset during his active duty or is(are) otherwise related to such service to include his presumed exposure to herbicides.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

4. Thereafter, schedule the Veteran for a VA neurological examination to determine the nature and etiology of the claimed peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military neurological symptomatology.

The examiner should either diagnose or rule out peripheral neuropathy of the upper and/or lower extremities.  In rendering said diagnoses, the examiner should address whether the Veteran suffers from radiculopathy of the upper and/or lower extremities.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's currently diagnosed peripheral neuropathy/radiculopathy of the upper and lower extremities its clinical onset during his active duty or is otherwise related to such service to include his presumed exposure to herbicides.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current peripheral neuropathy/radiculopathy of the upper and lower extremities was caused or made chronically worse (aggravated beyond the natural course of the disease process) by his service-connected intervertebral disc syndrome of the lumbar spine.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military discharge.

The examiner should provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide reasoning as to why an opinion cannot be given and whether any additional evidence or testing would assist in providing such opinion.

5. The AOJ should issue an SOC pertaining to the claim of entitlement to an increased initial disability rating for service-connected tinnitus.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

6. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

